NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WANDA E. SMITH-JETER,                           No.    18-35987

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01857-JPD

 v.
                                                MEMORANDUM*
ARTSPACE EVERETT LOFTS
CONDOMINIUM ASSOCIATION;
QUANTUM MANAGEMENT SERVICES,
INC.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                 James P. Donohue, Magistrate Judge, Presiding**

                             Submitted July 15, 2019***

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Wanda E. Smith-Jeter appeals pro se from the district court’s summary



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in her action alleging a retaliation claim under the Fair Housing Act

(“FHA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Walker v. City of Lakewood, 272 F.3d 1114, 1122 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment because Smith-Jeter

failed to raise a genuine dispute of material fact as to whether defendants subjected

her to an adverse action. See id. at 1128 (elements of a prima facie retaliation

claim under the FHA).

      The district court did not abuse its discretion by denying Smith-Jeter’s

request for default because defendants had appeared and indicated an intent to

defend themselves in the action. See Fed. R. Civ. P. 55(a) (permitting the entry of

default only when a defendant “has failed to plead or otherwise defend”); Eitel v.

McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (standard of review and factors

for determining whether to enter default judgment; default judgments are generally

disfavored and cases should be decided on the merits whenever reasonably

possible).

      AFFIRMED.




                                          2                                   18-35987